Citation Nr: 0405460	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the post-operative residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1986 to November 1986, from September 1987 to August 1990, 
and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In July 2003, the veteran waived his right to have a hearing 
in person and presented sworn testimony to the undersigned 
Veterans Law Judge in a videoconference hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

A November 1990 rating decision granted service connection 
for a postoperative herniorrhaphy scar.  It was recently 
determined that the veteran had a recurrent left inguinal 
hernia.  Surgery was performed, in January 2003, with 
exploration of the left inguinal canal and a left 
herniorrhaphy.  In a surgical note, dated in February 2003, 
it was reported that the veteran complained of some numbness 
over the upper thigh.  The VA doctor commented that residual 
paresthesia would be expected after inguinal exploration.  It 
is desirable to have the veteran examined to determine the 
nature and extent of any neurologic residuals of the service-
connected surgery.  

The file indicates VA physicians have seen the veteran 
regularly.  Any VA clinical records created since the August 
2003 consultation report should be obtained and considered.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
applicable legal precedent.  

2.  Any VA clinical records created since 
the August 2003 consultation report should 
be obtained and considered. 

3.  The veteran should be scheduled for a 
neurologic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  
?	The examiner should identify any 
nerves which may, as likely as not, 
have been damaged in the January 2003 
hernia surgery.  
?	The nature of the damage should be 
diagnosed.  
?	The extent of the damage should be 
described.  
The examiner should provide a complete 
explanation for all conclusions.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




